Case 5:18-cv-00434-SMH-MLH Document 8 Filed 06/22/20 Page 1 of 7 PageID #: 56



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION



 SECURITIES AND EXCHANGE COMMISSION,

                                      Plaintiff,
                                                          Case No. 5:18-CV-00434
                           v.

 KIRBYJON HINES CALDWELL and GREGORY
 ALAN SMITH,

                                      Defendant.



                                JUDGMENT AS TO DEFENDANT
                                   GREGORY ALAN SMITH

       The Securities and Exchange Commission having filed a Complaint and Defendant

Gregory Alan Smith (“Smith” or “Defendant”) having entered a general appearance; consented to

the Court’s jurisdiction over Defendant and the subject matter of this action; consented to entry of

this Judgment; waived findings of fact and conclusions of law; and waived any right to appeal

from this Judgment:

                                                   I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating Section 5 of the Securities Act of 1933

(“Securities Act”) [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any applicable

exemption:

       (a)     Unless a registration statement is in effect as to a security, making use of any means

               or instruments of transportation or communication in interstate commerce or of the
Case 5:18-cv-00434-SMH-MLH Document 8 Filed 06/22/20 Page 2 of 7 PageID #: 57



               mails to sell such security through the use or medium of any prospectus or

               otherwise;

       (b)     Unless a registration statement is in effect as to a security, carrying or causing to

               be carried through the mails or in interstate commerce, by any means or instruments

               of transportation, any such security for the purpose of sale or for delivery after sale;

               or

       (c)     Making use of any means or instruments of transportation or communication in

               interstate commerce or of the mails to offer to sell or offer to buy through the use

               or medium of any prospectus or otherwise any security, unless a registration

               statement has been filed with the Commission as to such security, or while the

               registration statement is the subject of a refusal order or stop order or (prior to the

               effective date of the registration statement) any public proceeding or examination

               under Section 8 of the Securities Act [15 U.S.C. § 77h].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal

Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive

actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers, agents,

servants, employees, and attorneys; and (b) other persons in active concert or participation with

Defendant or with anyone described in (a).

                                                 II.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating Section 17(a) of the Securities Act [15 U.S.C.

§ 77q(a)] in the offer or sale of any security by the use of any means or instruments of

transportation or communication in interstate commerce or by use of the mails, directly or

                                                  2
Case 5:18-cv-00434-SMH-MLH Document 8 Filed 06/22/20 Page 3 of 7 PageID #: 58



indirectly:

        (a)    to employ any device, scheme, or artifice to defraud;

        (b)    to obtain money or property by means of any untrue statement of a material fact

               or any omission of a material fact necessary in order to make the statements

               made, in light of the circumstances under which they were made, not misleading;

               or

        (c)    to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal

Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive

actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers, agents,

servants, employees, and attorneys; and (b) other persons in active concert or participation with

Defendant or with anyone described in (a).

                                               III.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

        (a)    to employ any device, scheme, or artifice to defraud;




                                                3
Case 5:18-cv-00434-SMH-MLH Document 8 Filed 06/22/20 Page 4 of 7 PageID #: 59



       (b)      to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

       (c)      to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal

Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive

actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers, agents,

servants, employees, and attorneys; and (b) other persons in active concert or participation with

Defendant or with anyone described in (a).

                                                 IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Sections 206(1) and

206(2), of the Investment Advisers Act of 1940 (“Advisers Act”) [15 U.S.C. §§80b-6(1), 80b-6(2)]

by use of the mails or any means or instrumentality of interstate commerce, directly or indirectly

to:

       (a) employ any device, scheme, or artifice to defraud any client or prospective client; or

       (b) engage in any transaction, practice, or course of business which operates as a fraud or

             deceit upon any client or prospective client.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal

Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive

actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers, agents,



                                                  4
Case 5:18-cv-00434-SMH-MLH Document 8 Filed 06/22/20 Page 5 of 7 PageID #: 60



servants, employees, and attorneys; and (b) other persons in active concert or participation with

Defendant or with anyone described in (a).

                                                 V.

       IT IS FURTHER ORDERED AND ADJUDGED that Smith shall pay disgorgement of ill-

gotten gains, prejudgment interest thereon, and a civil penalty pursuant to Section 20(d) of the

Securities Act, 15 U.S.C. § 77t(d), Section 21(d)(3) of the Exchange Act, 15 U.S.C. § 78u(d)(3),

and Section 209(e) of the Advisers Act [15 U.S.C. §80b-9(e)]. The Court shall determine the

amounts of the disgorgement and civil penalty upon motion of the Commission. Prejudgment

interest shall be calculated from January 1, 2013, based on the rate of interest used by the Internal

Revenue Service for the underpayment of federal income tax as set forth in 26 U.S.C. § 6621(a)(2).

In connection with the Commission’s motion for disgorgement and/or civil penalties, and at any

hearing held on such a motion: (a) Smith will be precluded from arguing that he did not violate the

federal securities laws as alleged in the Complaint; (b) Smith may not challenge the validity of the

Consent or this Judgment; (c) solely for the purposes of such motion, the allegations of the

Complaint shall be accepted as and deemed true by the Court; and (d) the Court may determine

the issues raised in the motion on the basis of affidavits, declarations, excerpts of sworn deposition

or investigative testimony, and documentary evidence, without regard to the standards for

summary judgment contained in Rule 56(c) of the Federal Rules of Civil Procedure. In connection

with the Commission’s motion for disgorgement and/or civil penalties, the parties may take

discovery, including discovery from appropriate non-parties.


                                                 VI.




                                                  5
Case 5:18-cv-00434-SMH-MLH Document 8 Filed 06/22/20 Page 6 of 7 PageID #: 61



       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.



                                               VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Judgment or any other judgment, order, consent order, decree or settlement agreement entered in

connection with this proceeding, is a debt for the violation by Defendant of the federal securities

laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                               VIII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.




                                                IX.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rues of Civil

Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.



                                                 6
Case 5:18-cv-00434-SMH-MLH Document 8 Filed 06/22/20 Page 7 of 7 PageID #: 62




      THUS DONE AND SIGNED, in Shreveport, Louisiana, this 22nd day of June, 2020.




                                          7
